Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 2/7/2022.
Claims 1, 3-12, and 14-23 have been amended.
Claims 2 and 13 have been cancelled.
Claims 25 and 26 have been added.
Claims 1, 3-12, and 14-26 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 11) and/or a system and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 11 recite making transactions between accounts in order to procure services from providers and providing recommendations based on user needs (i.e. “brokering” service).  The limitations of registering accounts, receiving financial information (assets, liabilities, etc.), creating and updating balance sheets, estimating financial needs, estimating service values, acquiring digital tokens (a form of currency), storing data (including user info and balance sheets), and using tokens to pay for and procure services form a provider, providing a process for processing payments, 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using multiple computing devices to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using “digital tokens”.  Digital tokens, as used in the claims, merely represent data that is transferred between sources by the computing devices (generic processor performing generic computer functions such as transmitting data).  The digital tokens merely represent known concepts such currency or other monetary units that can be transferred among parties (either in a computer environment or outside of a computer environment)
– Using blockchains (including blockchains with permissioned access) to store the data developed by the system (tokens, balance sheets).  Blockchains, as used in the claims, merely represent a manner of storing data.  The Blockchain merely 
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f).  In addition, the limitations regarding the acquisition of and later use of the tokens (such as receiving tokens at a first time/location/etc. and “spending” them at a later time/location/etc.) amounts to insignificant extrasolution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to mere data acquisition and transfer (for example, the rewarding of and transferring of digital currency between different users/entities).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-5, 10, 14-16, and 21 recite further elements related to specific types of data and/or specific sources of data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data and/or specific sources of data do not significantly affect the processing of the claimed invention. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.    Therefore, Claims 2-5, 10, 13-16, and 21 are ineligible.
Claims 6 and 18 recite further elements related to transmitted data.  These activities fail to differentiate the claims from the related activities in the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.   Therefore, Claims 6 and 18 are ineligible.
Claims 7 and 17 repeat similar activates and elements as recited in the independent claims and therefore fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are 
Claims 8 and 19 recite further elements related to storing data in the blockchain.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 8 and 19 are ineligible.
Claims 9 and 20 recite the use of an artificial intelligence engine to perform the claimed elements. The artificial intelligence engine used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data), since no specific regarding the use of the artificial intelligence engine is provided. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do 
Claim 12 recites the use of an application on a device to engine to perform claimed elements. The application and device used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data). The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 12 is ineligible.
Claim 22 recites further elements related to specific types of data that are analyzed and used for determining the recommendations.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data do not significantly affect the processing of the claimed invention. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.    Therefore, Claim 21 ineligible.
Claim 23 recites further elements related to characteristics of the blockchain.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because these additional recited characteristics of the blockchain, like in the parent claims, merely represents known concepts for recording transaction related data (and can be performed using generic processors), and as recited in the claims, is merely used as a generic tool for storing and retrieving data.  It is merely used as a tool to apply or generally link the claimed invention to a particular technological environment and does not perform any significant processing activity. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.    Therefore, Claim 23 is ineligible.
Claim 24 recites further elements related to specific types of users that can operate the system.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of user does not significantly affect the processing of the claimed invention. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the 
Claims 25 and 26 recite further elements that merely recite descriptive characteristics of the transmitted data.  These activities fail to differentiate the claims from the related activities in the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.   Therefore, Claims 25 and 26 are ineligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, and 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to Claims 1, 3-12, and 14-26, Claims 1 and 11 recite the following elements which were not found in the specification. No material was found to support or describe the following:
- estimate a value of the digital token for ADP services provided by each service provider No estimation is described related to the value of tokens, estimates are made for the value of services, needs, liabilities, etc., but not for token values, additionally, the specification states that “It is contemplated that digital tokens can have any assigned value…”, but not that a value is estimated)
In regards to Claim 22, the claim recites “based upon a scope of coverage”, however no material was found in the specification that describes the use of scope of coverage to recommend providers.  The specification does mention insurance held by the payer, but does not provide any discussion of how it is used to recommend providers or any discussion of a payer’s coverage.


Response to Arguments
Applicant’s arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
Applicant has provided no arguments regarding the 35 U.S.C. §101 rejections.

II. Rejection of Claims under 35 U.S.C. §112
Applicant has provided no arguments regarding the 35 U.S.C. §112 rejections.
III.  Rejection of Claims under 35 U.S.C. §103
The 103 rejections were previously withdrawn.  The reasons for the withdrawal, previously applied prior art, and additional identified prior art can be found in the “Response to Arguments” section of the office action mailed on 10/6/2021.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             February 22, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629